                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

 James P. Shannon,                                  Civ. No. 18-1294 (WMW/BRT)

                      Petitioner,

 v.                                                              Order

 Eddie Miles, Jr.,

                      Respondent.



       On October 22, 2018, Petitioner filed a motion to appoint counsel in the above-

captioned matter. (Doc. No. 5.) This matter, however, was administratively closed on

May 29, 2018. (See Doc. No. 3.) Therefore, Petitioner’s motion (Doc. No. 5) is

DENIED. If Petitioner intended to file this motion in his case that is currently pending,

Shannon v. Minn. Dep’t of Corr., et al., Case No. 18-cv-646 (WMW/LIB), he should

change the caption on his motion to reflect the correct parties and case number and re-file

the motion in that case.

Date: October 24, 2018.                       s/ Becky R. Thorson_________________
                                              BECKY R. THORSON
                                              United States Magistrate Judge
